                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

CONTRELL HENDERSON                                                          PLAINTIFF

v.                        CASE NO. 4:19-CV-00441 BSM

TOYA PARKER, et al.                                                     DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 7th day of October 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
